t c memo united_states tax_court harold w and julia a kahla petitioners v commissioner of internal revenue respondent docket no filed date daniel s parks and w mcnab miller iii for petitioners roberta l shumway for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioners’ federal income taxes as follows year deficiency dollar_figure big_number big_number - - these deficiencies stem from respondent’s disallowance of certain deductions and losses attributable to petitioners’ cattle-raising and deer operations sometimes referred to as petitioners’ schedule f activities ’ conducted during the years in issue petitioners’ schedule f activities were conducted at two different locations buckview ranch the north ranch which is located in leon county near centerville texas and el squato ranch the south ranch which is located in wells county near encinal texas the issue for decision is whether petitioners’ schedule f activities were activities engaged in for profit we hold they were not ’ all section references are to the internal_revenue_code as in effect for the years in issue the parties stipulated that the cattle-raising and deer operations constitute one activity during the course of trial preparation respondent’s counsel discovered that certain labor and fuel costs claimed on petitioners’ returns as expenses were capital in nature and should have been depreciated rather than expensed thereafter respondent filed an amendment to answer asserting that if petitioners should prevail in their position that the cattle-raising and deer operations were activities engaged in for profit then deficiencies would still be due but in lesser amounts for the years in issue as a result of petitioners’ misclassification of the labor and fuel costs petitioners apparently do not dispute respondent’s assertion in this regard in any event in view of our holding that petitioners’ schedule f activities were not activities engaged in for profit this matter goes by the wayside findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the exhibits submitted therewith are incorporated herein by this reference background petitioners husband and wife resided in tomball texas at the time they filed their petition harold kahla petitioner received a bachelor of business administration degree in marketing and management in he subseguently attended law school but did not graduate julia kahla mrs kahla received a bachelor of arts degree in speech communication she later earned a master’s degree in education during the years in issue petitioners were the sole shareholders of united galvanizing inc united a texas corporation for federal_income_tax purposes united is an corporation since its inception in united has operated at a profit for the years in issue united’s income was as follows year amount dollar_figure big_number big_number the north ranch the north ranch is approximately miles from petitioners’ home in tomball it comprises approximately big_number acres the land was acquired in substantially undeveloped condition as follows date acres acquisition price dollar_figure dollar_figure by adverse possession dollar_figure dollar_figure big_number by exchange dollar_figure total big_number dollar_figure the ranch ha sec_507 acres of improved coastal bermuda grass pastures for hay production and cattle grazing and approximately acres of open native pasture land the balance of the ranch is dense-to-scattered woods the ranch is fenced into separate pasture areas allowing for pasture rotation for either cattle grazing or hay production when fully operational the north ranch can sustain up to cows at any given time several buildings including a big_number square-foot home an equipment shed and ranch offices are located on the property the value of the acreage making up the north ranch during and was dollar_figure the value of the house and improvements on the north ranch during and was dollar_figure in order to receive cost-sharing_payments from the u s department of agriculture usda petitioners consulted with the soil conservation service for technical assistance regarding land management matters on the north ranch between and petitioners received payments from usda totaling approximately dollar_figure - - petitioners spent a considerable amount of time on the north ranch each year besides using the north ranch for their cattle ranching petitioners regularly entertained family members on holiday occasions and petitioner frequently hunted on the property the south ranch the south ranch is located approximately miles from petitioners’ home during the years in issue it comprised approximately big_number acres the land was acquired as follows date acres acquisition price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure ' petitioners sold dollar_figure acres in date the south ranch is essentially a large pasture suitable for cattle grazing and is located in an area that is subject_to drought in addition to its large open grazing areas the south ranch contains several buildings and fixtures including a large residence and two outbuildings the residence is often used by petitioners both as a personal retreat and as lodging for visiting guests the outbuildings are primarily used to house farm an additional dollar_figure acres was acquired on date for dollar_figure - - equipment and supplies the value of the acreage making up the south ranch as of date was dollar_figure the value of the house and improvements on the south ranch as of date was dollar_figure the value of the acreage making up the south ranch in and was dollar_figure the value of the house and improvements on the south ranch in and was dollar_figure during the years in issue petitioners spent a considerable amount of time on the south ranch they fished and hunted on the property in addition since they escorted family members across the south ranch on guided hunts petitioners’ cattle-raising operations petitioner had a lifelong interest in cattle ranching he was raised on his parents’ cattle ranch where he gained practical knowledge in raising and breeding cattle petitioner began his own cattle-ranching activities when he purchased nine cows and one bull in by petitioners owned over head of cattle petitioners bred and raised cattle cattle deemed surplus were sold at biannual cattle auctions the following numbers and types of cattle were sold at auction year calves cows bulls - initially petitioner did most of the chores around the north ranch as their operations grew petitioners hired contract labor in addition during the years in issue two employees of united jerry scott and perfecto delgado worked as caretakers on both ranches although paid_by united petitioners claimed messrs scott’s and delgado’s salaries as schedule f expenses from the inception of their cattle-raising operations petitioners’ schedule f expenses exceeded income this result is expected to continue for the foreseeable future petitioners incur a net_loss of approximately dollar_figure for every head of cattle sold petitioners attribute these continued losses to fluctuating cattle and feed prices due in large part to increased competition in the industry as well as a prolonged drought ’ deer operations in petitioner decided to raise and manage deer so that he could eventually develop a herd suitable for trophy game hunting for this purpose petitioners acquired the south ranch and enclosed the property with deer-proof fencing in addition petitioners installed a water and feed system across the south ranch in order to ensure a constant supply of food for the deer although petitioner had an extensive knowledge of deer from previous hunting trips he sought advice from the texas parks and we note that during through prolonged drought conditions did not exist in the areas surrounding the north and south ranches --- - wildlife department on how to manage and feed herds of deer additionally petitioner had aerial surveys made of roaming deer herds in order to observe the herds’ development petitioners’ son byron was employed full time to manage their deer operations his salary was paid_by united petitioner initially planned to conduct guided trophy hunting expeditions on the south ranch petitioner estimated that when fully operational these hunts would generate a net_income stream of dollar_figure per year during the years in issue petitioner had not begun conducting these guided hunting expeditions on the south ranch because of the lack of trophy bucks on the property according to petitioner it takes on average years from the beginning of a breeding program for a fawn to develop into a mature trophy buck petitioners’ general financing and accounting practices petitioners’ cattle-raising and deer operations are leveraged at the time of trial petitioners owed between dollar_figure and dollar_figure of debt incurred in operating both ranches during the years in issue petitioners did not maintain during the years in issue byron kahla was paid the following amounts by united dollar_figure big_number big_number petitioners did not claim byron kahla’s salary as a schedule f expense --- - accounting books_and_records for their schedule f activities nor did they keep formal business plans forecasts budgets or herd books for the cattle-raising or deer operations for purposes of calculating their schedule f income or 108s petitioners did not allocate revenue and expenditures between the two ranches petitioners reported the following schedule f income and deductions from their activities conducted at the north and south ranches year revenues sales of property deductions gain loss dollar_figure -0- dollar_figure sdollar_figure big_number big_number --o- big_number big_number big_number --o- big_number big_number big_number -0- big_number big_number -0- -0- big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number dollar_figure big_number big_number big_number -0- big_number big_number -0- -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ' a computational error was made in determining petitioners’ net_loss for -- - petitioners’ federal_income_tax returns petitioners timely filed their and federal_income_tax returns on their returns petitioners reported income from various sources as follows year compensation interest schedule c united dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number ---- big_number big_number big_number --- big_number petitioners offset this income with the following schedule f losses attributable to their cattle-raising and deer operations year schedule f net_loss dollar_figure big_number big_number opinion the issue we must decide is one of fact whether petitioners entered into or carried on their schedule f activities with an intent to make a profit if petitioners did not have the requisite profit_motive as respondent maintains then all deductions exceeding the revenue attributable to those activities would be disallowed pursuant to sec_183 respondent contends that petitioners lacked the requisite intent to make a profit in carrying out their schedule f activities in support of this position respondent maintains petitioners failed to carry on the activities in a businesslike manner the activities generated substantial losses over an extended period of time years and there was no realistic expectation that petitioners’ schedule f activities would be profitable on the other hand petitioners maintain that they entered into their schedule f activities with the intent of making a profit petitioners dispute respondent’s assertion that they failed to execute their schedule f activities in a businesslike manner further they assert that despite decades of losses from their schedule f activities these losses represent startup_period losses and were attributable to unforeseen circumstances e drought and fluctuating cattle prices for the reasons set forth below we agree with respondent we begin our analysis with the applicable statutory provisions generally under sec_183 individuals are disallowed deductions attributable to an activity_not_engaged_in_for_profit except to the extent of any gross_income generated by such activity sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 accordingly sec_183 is considered in_pari_materia with sec_162 and sec_212 see sec_1_183-2 income_tax regs the standard for determining whether an expense is deductible under sec_162 and sec_212 and thus sec_183 is identical a -- taxpayer must show that he or she engaged in or carried on the activity with an actual and honest objective of making a profit see 893_f2d_656 4th cir affg 91_tc_686 90_tc_74 sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the taxpayer’s profit objective must be bona_fide see 91_tc_371 85_tc_557 profit for purposes of sec_183 means economic profit independent of tax savings ronnen v commissioner supra pincite hillman v commissioner tcmemo_1999_255 sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit these factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are controlling no single factor is necessarily dispositive rather the facts and circumstances of the case ultimately control see 94_tc_41 we now apply each of these factors to the facts in this case manner of carrying on the activity the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit see 72_tc_659 sec_1 b income_tax regs adapting new techniques and abandoning methods that are economically inefficient may also support the conclusion that the taxpayer possessed the requisite profit_motive see 72_tc_28 here the record is replete with instances where petitioners did not conduct their cattle-raising and deer operations in a businesslike manner petitioners had no formal business plan budgets or accounting_records petitioners’ records and expense ledgers consisted primarily of canceled checks invoices and forms these records were often inaccurate and incomplete for instance petitioner often forgot to put a couple thousand dollars worth of cattle in his balance sheets moreover petitioners were unable to allocate specific costs between their two ranches because of their practice of aggregating expenses from both ranches petitioners also failed to keep separate bank accounts they intermingled personal funds with those from their schedule f activities additionally despite the industry custom of maintaining yearly herd books for cattle petitioners often failed to record and maintain accurate documentation of their inventory despite experiencing losses in of the first years of operation there is no convincing evidence in the record indicating that petitioners undertook substantial action to rectify this situation in fact petitioner testified that he anticipates petitioners’ cattle-raising activities will not be profitable for the foreseeable future even with this stark economic reality facing them petitioners have not seriously investigated the possibility of changing or abandoning any of their current methods of operation suffice it to say we believe that petitioners’ failure to take affirmative measures to mitigate continual and substantial losses is inconsistent with operating an activity with a profit_motive expertise of taxpayer or advisers preparation and execution of an activity after conducting an extensive study or consultation with experts regarding the accepted business practices of the activity may indicate a profit_motive where the taxpayer conducts the activity in accordance with such study or advice see sec_1_183-2 income_tax regs conversely a taxpayer’s failure to obtain expertise in the -- - activity may indicate a lack of profit_motive see 809_f2d_355 7th cir affg tcmemo_1985_523 petitioner grew up on his parents’ cattle ranch he learned firsthand the basics of raising and breeding cattle he spent considerable time consulting with the usda soil conservation service as well as state game and wildlife agencies in addition he is an experienced deer hunter consequently he possessed a substantial level of expertise regarding cattle and deer however the fact that petitioner had knowledge of cattle and deer and that technical noneconomic experts were consulted does not indicate that petitioners engaged in their cattle-raising and deer operations for profit see hillman v commissioner supra considering all the years of losses petitioners did little to demonstrate an expertise for the economics of these operations time and effort expended in the activity the fact that a taxpayer devotes much of his or her personal time and effort in carrying on an activity particularly if the activity does not have substantial recreational aspects may indicate a profit_motive see sec_1_183-2 income_tax regs petitioner spent approximately percent of each year on both ranches mrs kahla spent approximately percent the record does not indicate the proportion of time spent on each ranch during the years in issue or the amount of personal effort each expended -- - in carrying out the schedule f activities however we are mindful that initially petitioner performed many of the required chores around the north ranch at the same time however petitioners used the property for hunting and fishing trips as well as to entertain guests during the holiday season as a result we are unable to draw an inference regarding the existence of a profit_motive solely from how much time and effort petitioners may have expended working on their schedule f activities expectation that assets may appreciate an expectation that assets used in the activity will appreciate may indicate a profit objective see sec_1 b income_tax regs accordingly a profit_motive may be inferred where there are no operating profits so long as the appreciation in value of the activity’s assets exceeds its operating_expenses of the current_year and its accumulated losses from prior years see 72_tc_411 affd 647_f2d_170 9th cir sullivan v commissioner tcmemo_1998_367 affd 202_f3d_264 5th cir sec_1_183-2 income_tax regs between and the amount of accumulated losses from petitioners’ schedule f activities exceeded dollar_figure million petitioners anticipate that they will continue to incur operating losses from these activities in the near future during the years in issue the value of the north ranch - exceeded its acquisition costs by dollar_figure and the value of the south ranch exceeded its acquisition costs by dollar_figure in and by dollar_figure in and however the appreciation to date in the north and south ranches if and when realized is substantially less than the cumulative losses from petitioners’ schedule f activities moreover the parties stipulated that both the north and south ranches were not acquired for speculative appreciation past success in other activities we have recognized that a taxpayer’s success in other business activities may indicate a profit_motive see eldridge v commissioner tcmemo_1995_384 hoyle v commissioner tcmemo_1994_592 here concurrent with the cattle-raising and deer operations petitioners operated united a highly profitable business when asked at trial what he would have done had united not shown a profit petitioner candidly responded i would have just fixed it yet with respect to the schedule f activities petitioner made little attempt to fix the continuation of losses petitioner’s apparent tolerance of losses from his schedule f activities is thus contrary to the position he would have permitted at united and suggests a lack of a profit_motive with respect to his cattle-raising and deer operations history of income or losses from the activity a history of losses over an extended period of time may indicate the absence of a profit objective see allen v -- - commissioner supra pincite although a long history of losses is an important criterion it 1s not necessarily determinative see engdahl v commissioner t c pincite allen v commissioner supra for instance a series of startup losses or losses sustained because of unforeseen circumstances beyond the control of the taxpayer may not indicate a lack of profit_motive see engdahl v commissioner supra sec_1_183-2 income_tax regs petitioners were engaged in cattle raising for nearly years sustaining losses well past the length of time that can be called the startup_period petitioners maintain that severe drought and large fluctuations in the price of cattle caused most of their losses we do not agree with this claim on the basis of climate and meteorological data from the years in issue it is apparent that no drought existed in those years these losses were not unforeseen even if it were assumed that drought or fluctuations in the market price of cattle contributed to the losses petitioner was raised on a cattle ranch in that region of texas and on the basis of his personal experiences as well as the advice he received from experts knew that the region was susceptible to drought and that the price of beef often fluctuated petitioners failed to take substantial remedial action to compensate for these conditions which petitioners apparently claim existed for nearly years consequently petitioners’ long stream of losses with regard to their cattle-raising and deer operations militates against a finding of profit_motive the amount of occasional profits karned if any if an activity generates only small infrequent profits and typically generates large losses the taxpayer conducting the activity may not have a profit objective see golanty v commissioner supra pincite sec_1_183-2 income_tax regs in this context profit means economic profit independent of tax savings see 84_tc_564 petitioners’ cattle-raising and deer operations achieved a profit only once in more than years and the record indicates that losses from these operations will continue for the foreseeable future taxpayer’s financial status substantial income from sources other than the activity in question particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit see hillman v commissioner tcmemo_1999_255 sec_1_183-2 income_tax regs for and petitioners had dollar_figure dollar_figure we note that during the years in issue byron kahla’s salary was paid_by united but not deducted on petitioners’ schedule f had byron kahla’s salary been deducted as a schedule f expense petitioners’ schedule f losses would have been greater - - and dollar_figure respectively in unrelated gross_income during the same years petitioners claimed dollar_figure dollar_figure and dollar_figure respectively in schedule f losses petitioners used these losses to reduce their gross_income by percent for percent for and percent for these reductions led to substantial tax savings ’ blements of personal pleasure or recreation the existence of recreational elements in an activity may indicate that the activity is not engaged in for profit on the other hand where an activity lacks any appeal other than profit a profit_motive may be indicated see hillman v commissioner supra sec_1_183-2 income_tax regs petitioners’ recreational objectives were a significant component of their cattle-raising and deer operations petitioner grew up on his parents’ cattle ranch where he often enjoyed the hunting of deer a passion he was able to continue on his own ranches moreover petitioners entertained friends and families on both ranches during holiday seasons and other special occasions petitioners’ cattle-raising activities also enabled them to reduce their state property taxes by as much a sec_90 percent according to one of petitioners’ expert witnesses this tax_benefit was available to taxpayers who made land look like a ranch solely by placing a few cows on the property whether it is run profitably or not conclusion giving due consideration to the record as a whole we conclude that during the years in issue petitioners did not enter into or carry on their cattle-raising and deer operations with an intent to make a profit accordingly we sustain respondent’s disallowance of petitioners’ schedule f losses in reaching our conclusions herein we have considered all arguments presented and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered for respondent
